                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                                 No. S:l 7-CV-62-D

 NORTH AMERICAN SPECIALITY                       )
 INSURANCE COMPANY,                              )
           Plaintiff,                            )
                                                 )                     ORDER
        v.                                       )
                                                 )
 UNITED BUILDERS GROUP, LLC; J.E.                )
 DILLAHUNT & ASSOCIATES, INC.;                   )
 JIMMY E. DILLAHUNT, a/k/a Jimmy E.              )
 Dillahunt, Sr.; and JANIE B. DILLAHUNT,         )
                 Defendants,                     )
                                                 )
        v.                                       )
                                                 )
 JAMES DILLAHUNT, JR.; CADET                     )
 CONSTRUCTION COMPANY, INC.; and                 )
 ENEMENOS, INC.,                                 )
           Third-Party Defendants.               )

       This matter is before the clerk on plaintiffs motions for writ of execution [DE-87; DE-88]

and motion for issuance of notice of rights to have claims designated [DE-89]. The motions are

denied without prejudice as prematurely filed. See Fed. R. Civ. P. 62(a). Any future motion for

issuance of writ of execution must be accompanied by a proposed writ of execution that specifies

the defendant against whom the writ is issued and be completed, including specifying the interest

to date. Any future motion for issuance of notice of rights to have claims designated must also be

accompanied by a propose notice of rights form, and the caption on the notice to claim exempt

property must also be completed.

       SO ORDERED. This thel..2 day of August, 2019.



                                                            Peter A. Moore, Jr.
                                                            Clerk of Court
